354 S.W.3d 670 (2011)
Andrew WATERS, Appellant,
v.
STATE Of Missouri, Respondent.
No. ED 94993.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2011.
Jo Ann Rotermund, Public Defenders Office, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before PATRICIA L. COHEN, P.J., ROY L. RICHTER, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Andrew Waters appeals the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We find that the motion court did not err in denying Waters' request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).